DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 04/06/2021 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehling et al. (U.S. Patent Pub. No. 2015/0287654, from hereinafter “Uehling”) in view of Jungnickel et al. (U.S. Patent Pub. No. 2006/0172444, from hereinafter “Jungnickel”).
Regarding Claim 1, Uehling in Fig. 1-14 teaches a semiconductor chip, comprising: a substrate (110); plural input/output (I/O) structures (150) on the substrate; and plural test pads on the substrate, each of the test pads including a first conductor pad (240) and a first solder cap (140) on the first conductor pad (Fig. 1-2; ¶’s 0022-0029).
Uehling fails to specifically teach wherein the first solder cap is configured, without reflow, to receive a test probe.
Jungnickel in Fig. 2 teaches a similar semiconductor chip comprising a test pad including a first conductor pad (212) and a first solder cap (231) on the first conductor pad, wherein the first solder cap is configured, without reflow, to receive a test probe (step 280; ¶’s 0023-0033, specifically ¶ 0028).
In view of the teachings of Jungnickel, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include wherein the first solder cap is configured, without reflow, to receive a test probe because this may create a more simplified process that will allow the testing to be carried out with the solder cap prior to reflow and subsequent connection to help ensure it functions properly and eliminate any damage 
Regarding Claim 2, Uehling teaches wherein each of the test pads includes a plating seed layer (250/600) between the first solder cap and the first conductor pad (Fig. 2; ¶ 0026 and 0029).
Regarding Claim 8, Uehling in Fig. 1-14 teaches a method of manufacturing a semiconductor chip having a substrate (110), comprising: fabricating plural input/output (I/O) structures (150) on the substrate; and fabricating plural test pads on the substrate, each of the test pads including a first conductor pad (240) and a first solder cap (250) on the first conductor pad (Fig. 4-10; ¶’s 0009-0034). 
Uehling fails to specifically teach wherein the first solder cap is configured, without reflow, to receive a test probe.
Jungnickel in Fig. 2 teaches a similar semiconductor chip comprising a test pad including a first conductor pad (212) and a first solder cap (231) on the first conductor pad, wherein the first solder cap is configured, without reflow, to receive a test probe (step 280; ¶’s 0023-0033, specifically ¶ 0028).
In view of the teachings of Jungnickel, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include wherein the first solder cap is configured, without reflow, to receive a test probe because this may create a more simplified process that will allow the testing to be carried out with the solder cap prior to reflow and subsequent connection to help ensure it functions properly and eliminate any damage 
Regarding Claim 9, Uehling teaches fabricating a plating seed layer (600/250) between the first solder cap and the first conductor pad of each of the test pads (Fig. 6; ¶ 0029). 
Regarding Claim 15, Uehling in Fig. 1-14 teaches a method of testing a semiconductor chip, the semiconductor chip having a substrate (104), plural first conductor pads (210) on the substrate and plural test pads on the substrate each including a second conductor pad (240) and a first solder cap (140) on the second conductor pad, the method comprising: contacting one or more probe pins on one or more of the first solder caps; and probe testing the semiconductor chip (Step 445 and 1470; (Fig. 4-10; ¶’s 0009-0034).
Uehling fails to specifically teach contacting one or more probe pins on one or more of the first solder caps without reflow.
Jungnickel in Fig. 2 teaches a similar semiconductor chip comprising a test pad including a first conductor pad (212) and a first solder cap (231) on the first conductor pad, wherein the first solder cap is configured, without reflow, to receive a test probe (step 280; ¶’s 0023-0033, specifically ¶ 0028).
In view of the teachings of Jungnickel, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include wherein the first solder cap is configured, without reflow, to receive a test probe because this may create a more simplified 
Regarding Claim 16, Uehling teaches wherein the one or more probe pins have a flat end to contact the one or more first solder caps (see Fig. 10 with flat surface).

Claims 3, 6, 10, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehling as modified by Jungnickel above, and in further view of Jeng et al. (U.S. Patent Pub. No. 2013/0147032, from hereinafter “Jeng”).
Regarding Claim 3 and 10, Uehling teaches wherein the I/O structures comprise bumps (150) but fails to specifically teach they comprise microbumps.
Jeng teaches a similar device comprising I/O structures (105) that are specifically microbumps (¶ 0023-0024). 
In view of the teachings of Jeng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include wherein the bumps are microbumps because this merely has to do with the size of the bumps as Jeng discloses and Uehling is silent with regards to teaching and therefore would not likely render the claimed invention obvious over the prior art. 
Regarding Claim 6, 13 and 17, Uehling fails to specifically teach a polymer structure positioned over each of the test pads.
Jeng teaches a similar method/device wherein a polymer structure (260) positioned over a test pad (251; ¶’s 0043-0052). 
In view of the teachings of Jeng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include a polymer structure positioned over each of the test pads because this will protect the testing pad during subsequent fabrication steps such as forming the I/O structures. 
Regarding Claim 20, Uehling fails to teach fabricating plural input/output structures on each of the first conductor pads after probe testing.
Jeng teaches a method of fabricating plural input/output structures (258) on first conductor pads (103) after probe testing (Fig. 4). 
In view of the teachings of Jeng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include fabricating plural input/output structures on each of the first conductor pads after probe testing because this will allow for the testing pads to be protected by a polymer as shown by Jeng during the formation of the I/O structures to prevent any damage. 

Claims 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehling as modified by Jungnickel above, and in further view of Jeng and Chen (U.S. Patent Pub. No. 2016/0276235). 
Regarding Claim 4 and 11, Uehling fails to specifically teach wherein each of the bumps (150) comprises a pillar portion, a barrier layer on the pillar portion, a solderable layer on the barrier layer and a second solder cap on the solderable layer.
Jeng teaches wherein each of the microbumps (105) comprises a barrier layer (141), a seed layer (142), a pillar portion (143), a solderable layer (144) on the pillar portion and a solder cap (145) on the solderable layer (Fig. 1; ¶’s 0024 and 0028-0031) and Chen teaches a similar bump wherein a barrier layer (152) is formed between a pillar portion (50) and a solder cap (54; Fig. 1; ¶’s 0019-0020). 
In view of the teachings of Jeng and Chen, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include wherein each of the bumps (150) comprises a pillar portion, a barrier layer on the pillar portion, a solderable layer on the barrier layer and a second solder cap on the solderable layer because these are well known layers and materials in the art used to form I/O specifically including solder bumps/caps as they provide stability and protection during a subsequent reflow process.
 Regarding Claim 5, as in the combination above, Uehling teaches wherein the semiconductor chip includes plural second conductor pads (210), each of the microbumps includes a plating seed layer (225/600) positioned between one of the second conductor pads and the pillar portion (Fig. 1-2, ¶’s 0026 and 0029)
Regarding Claim 12, as in the combination above, Uehling teaches fabricating plural second conductor pads (210) on the substrate and a plating seed layer (600/225) ¶ 0029)

Claims 7, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehling as modified by Jungnickel above, and further in view of Lehr et al. (U.S. Patent Pub. No. 2009/0166861, from hereinafter “Lehr”).
Regarding Claim 7, 14 and 18, Uehling fails to teach a photoresist mask structure positioned over each of the test pads.
Lehr in Fig. 2k-m teaches a device/method including a photoresist mask (211d) over test pads (207t; ¶ 0053). 
In view of the teachings of Lehr, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include a photoresist mask structure positioned over each of the test pads because this will protect the testing pad during subsequent fabrication steps such as forming the I/O structures.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehling as modified by Jungnickel above, and further in view of Chen.
Regarding Claim 19, Uehling is silent with regard to teaching wherein the semiconductor chip comprises part of a semiconductor wafer.
Chen teaches wherein a semiconductor chip (22) comprises part of a semiconductor wafer (20; Fig. 1; ¶ 0013). 
Chen, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Uehling to include wherein the semiconductor chip comprises part of a semiconductor wafer because this will allow for batch processing and efficiency by testing multiple semiconductor chips that are fabricated and tested in the same manner. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Liang et al. (U.S. Patent Pub. No. 2012/0261662) teaches an IC, comprising: a substrate; plural I/O structures on the substrate; and plural test pads on the substrate, each of the test pads including a first conductor pad and a first solder cap on the first conductor pad. 
(ii) Nagai et al. (U.S. Patent Pub. No. 2010/0148812) teaches a semiconductor chip, comprising: a substrate; plural I/O structures on the substrate; and plural test pads on the substrate, each of the test pads including a first conductor pad and a first solder cap on the first conductor pad.
(iii) Jung et al. (U.S. Patent Pub. No. 2005/0248011) teaches a semiconductor chip, comprising: a substrate; plural I/O structures on the substrate; and plural test pads on the substrate, each of the test pads including a first conductor pad and a first solder cap on the first conductor pad.
Yu et al. (U.S. Patent Pub. No. 2018/0151453) teaches a semiconductor chip, comprising: a test pad on a substrate, the test pad including a first conductor pad and a first solder cap on the first conductor pad.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 21, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816